DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sompalli (U.S. Patent Publication 2006/0099486) in view of Wilkinson (U.S. Patent 6306536).
Sompalli discloses an electrode for a membrane electrode assembly of a fuel cell comprising: an active layer, an optional intermediate layer, and a gas diffusion layer, wherein the active layer comprises a platinum catalyst supported on carbon particles (electrically conductive material), the particles being dispersed in a proton conductive material (ionomer) binder, and wherein the diffusion layer comprises a fluorocarbon material (Paragraphs 0014, 0017, 0018), as recited in claims 1-5, 7, 11, 12, 15 and 18 of the present invention.  Sompalli also discloses that the electrode can be a cathode and it placed on a proton exchange membrane to form the membrane electrode assembly, which is then used in a fuel cell of a vehicle (Paragraphs 0002, 0014 and 0015), as recited in claims 13, 14, 19 and 20 of the present invention.
Sompalli fails to disclose that the fluorocarbon is a perfluorocarbon, that the perfluorocarbon compound forms regions on the electrically conductive material to support oxygen solubility and transport, and that the perfluorocarbon compound includes six to nine carbon atoms, such as perfluorotributylamine.
Wilkinson discloses the use of an impregnant in at least some of the pores of porous electrode components used in a fuel cell electrode, wherein the impregnant can be a perfluorocarbon, such as perfluorotributylamine (Col. 3, Lines 29-40, Col. 4, Lines 17-29), as recited in claims 1, 9-11 and 15-18 of the present invention.  Wilkinson also discloses that the impregnant in the cathode is used to improve the oxygen mass transport properties within cathode pores (Col. 4, Lines 62-67), as recited in claim 8 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a perfluorocarbon, such as perfluorotributylamine in place of the fluorocarbon of Sompalli and to impregnant the fluorocarbon into some pores of the catalyst/carbon/binder material because Wilkinson teaches that this material is more oxygen permeable and improve oxygen transport within the pores.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sompalli (U.S. Patent Publication 2006/0099486) in view of Wilkinson (U.S. Patent 6306536) as applied to claims 1-5 and 7-20 above, and further in view of Sayre (U.S. Patent Publication 2008/0248362).
The teachings of Sompalli and Wilkinson have been discussed in paragraph 3 above.
Sompalli and Wilkinson fail to disclose that the ionomer binder forms hydrophilic regions on the electrically conductive material to support proton and water transport.
Sayre discloses the use of an ionically conductive polymer (ionomer) in a component of a fuel cell that improves proton and water transport in an electrode material (Paragraphs 0024, 0077, 0082, 0086), as recited in claim 6 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used an ionomer of Sayre as the ionomer in Sompalli because Sayre teaches that this material improves proton and water transport throughout the electrode which improves properties of the overall fuel cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722